DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This is in reply to an amendment filed on March 23, 2022 regarding Application No. 16/851,200.  Applicants amended claims 1, 7, 11, 12, 19, and 20.  Claims 1-20 are pending.


Priority
Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  A certified copy of the JP 2019-086346 application filed in Japan on April 26, 2019 has been filed.


Response to Arguments
Applicants’ amendments to claims 19 and 20 and remarks (Remarks, p. 6) regarding objections to claims 19 and 20 are acknowledged.  In view of the amendments, the objections are moot.

Applicants’ amendments filed on March 23, 2022 have been fully considered but they are moot in view of new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zanone et al. in US 2013/0194235 A1 (hereinafter Zanone) in view of Li in US 2016/0062489 A1 (hereinafter Li).

Regarding claim 1, Zanone teaches:
A controller apparatus attached to a hand of a user and (FIG. 1 and [0047], “a controller apparatus” is equated to “input device 140”, and “attached” when a user touches and/or grips and lifts input device 140)
having a plurality of sensors (FIG. 2 and [0054] (“The touch detection system 260 can include one or more… touch sensors.”), see also [0073] ("the input device 140 can include multiple touch sensors”)), 
the controller apparatus comprising:  
a determination section configured to (FIG. 2 and [0062], “a determination section” is equated to “control circuit 210”)
determine whether each sensor meets a condition (FIGs. 2 and 3, [0054], and [0061]-[0063], “a condition” of a touch input is not sensed) 
specifying that a finger of the user is not touching the sensor (FIG. 3, [0062], and [0063]), 
wherein the sensor is associated with one or more other sensors (see [0054] and [0071], “one or more other sensors” are touch sensors adjacent to the touch sensor, and “associated” in that all of the touch sensors sense a swipe gesture from beginning to end of the swipe gesture)
linked to the condition, (see [0071], when a finger of a user moves from one touch sensor to an adjacent touch sensor during a swipe gesture, where the touch sensors sense the swipe gesture from beginning to end of the swipe gesture)
wherein the sensor meets the condition when it is determined that at least one of the associated other sensors is being touched by the user's finger (see [0071] (“a swipe gesture on the touch sensor”), no touch is sensed by the touch sensor when an adjacent touch sensor senses the user’s finger as the finger moves from one touch sensor to an adjacent touch sensor during a swipe gesture, and [0073] (“the input device 140 can include multiple touch sensors (not shown) of varying sizes, areas, and locations as required”)); and 
a calibration section configured to calibrate a sensor found to meet the condition (FIG. 3 and [0063], “a calibration section” is equated to “control circuit 210”). 
	However, it is noted that Zanone does not teach:
the associated other sensors each correspond to different operations at a same time as the sensor being tested for the condition corresponds to a different operation.
	Li teaches:
associated other sensors ([0056], “other sensors” are touch sensors adjacent to a touch sensor (e.g., a touch sensor corresponding to where the arrows cross in FIG. 2), and “associated” in that all of the touch sensors sense a swipe operation from beginning to end of the swipe operation)
each correspond to different operations (FIGs. 2 and 16, [0069], and [0137], “different operations” is equated to left, right, and upward swipe commands)
at a same time as a sensor corresponds to a different operation (see FIGs. 2 and 16, [0069], and [0137], “a different operation” is equated to a downward swipe command).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the controller apparatus taught by Zanone to include: the features taught by Li, such that Zanone teaches: the associated other sensors each correspond to different operations at a same time as the sensor being tested for the condition corresponds to a different operation (sensor being tested for the condition and associated other sensors, where the sensor and associated other sensors correspond to a swipe gesture of Zanone combined with the sensor and associated other sensors, where the sensor and associated other sensors correspond to different swipe operations of Li), in order to enable a user to input different commands corresponding to a direction of a swipe input.

Regarding claim 2, Zanone as modified by Li teaches:
The controller apparatus according to claim 1, wherein the condition for use by the determination section includes a condition specifying that at least one of the other associated sensors is detecting a finger of the user (Zanone: see [0071], e.g., the user’s finger is not touching a touch sensor corresponding to the beginning of the swipe gesture as the finger moves to an adjacent associated touch sensor and is detected by that sensor during the swipe gesture).  

	Regarding claim 3, Zanone as modified by Li teaches:
The controller apparatus according to claim 1, further comprising:  
a motion sensor configured to detect a movement of the controller apparatus (Zanone: FIG. 2, [0050], and [0061], “a motion sensor” is equated to an accelerometer 220), wherein 
the condition for use by the determination section includes a condition specifying that the motion sensor of the controller apparatus is not detecting any movement (Zanone: FIGs. 1-3, [0061], [0062] (“a user input can include any input signal received by the control circuit 210 from… the accelerometer…. [I]f the control circuit 210 does not detect a user input…”), and [0063] (“once the control circuit 210 determines that a user input is not detected…”)).  

	Regarding claim 4, Zanone as modified by Li teaches:
The controller apparatus according to claim 1, wherein, when a predetermined timing has arrived, the calibration section calibrates the sensor found to meet the condition (Zanone: FIGs. 2 and 3, [0061], [0062], and [0063] (“once the control circuit 210 determines that a user input is not detected for the predetermined period of time (340), the touch sensor is placed in a calibration mode of operation (350). In the calibration mode of operation, the touch sensor undergoes a calibration process (e.g., calibration subroutine) to set the touch sensor to a state of optimum performance (360).”), see also [0054] and [0073]).  

	Regarding claim 5, Zanone as modified by Li teaches:
The controller apparatus according to claim 4, further comprising: 
an output section configured to output details of an operation detected by the sensor to an information processing apparatus connected with the controller apparatus (Zanone: FIGs. 1 and 2, [0048], “an information processing apparatus” is equated to “a control circuit 210”), [0049] (“the control circuit 210 comprises one or more microprocessors (µCs) and is configured to control the operation of system 200”), [0061], and [0062] (“the control circuit 210 determines whether a user input has been detected…. As described above, a user input can include any input signal received by the control circuit 210 from… the touch sensor”)), wherein 
the timing is given by the information processing apparatus (Zanone: FIG. 2 and [0062] (“the control circuit 210 may generate… a timing signal”)).  

	Regarding claim 7, Zanone teaches:
A controller apparatus attached to a hand of a user ([0047], “a controller apparatus” is equated to “input device 140”, and “attached” when a user touches and/or grips and lifts input device 140), comprising: 
a plurality of sensors (FIG. 2 and [0054] (“The touch detection system 260 can include one or more… touch sensors.”), see also [0073] ("the input device 140 can include multiple touch sensors”)); and,
a processor (FIG. 2 and [0049] (“the control circuit 210 comprises one or more microprocessors (µCs) and is configured to control the operation of system 200”), “a processor” is equated to “control circuit 210”)
configured to output information based on an output signal from the sensors through receiving the output signal from the sensors (FIG. 3, [0061], and [0062] (“the control circuit 210 determines whether a user input has been detected…. …As described above, a user input can include any input signal received by the control circuit 210 from… the touch sensor…. If the control circuit 210 does detect a user input… the touch sensor [is kept] in a normal mode of operation.”)), wherein 
the processor determines whether each sensor meets a condition (FIG. 3, [0054], and [0061]-[0063], “a condition” of a touch input is not sensed)
specifying that a finger of the user is not touching the sensor (FIG. 3, [0062], and [0063]), 
wherein the sensor is associated with one or more other sensors (see [0054] and [0071], “one or more other sensors” are touch sensors adjacent to the touch sensor, and “associated” in that all of the touch sensors sense a swipe gesture from beginning to end of the swipe gesture)
linked to the condition (see [0071], when a finger of a user moves from one touch sensor to an adjacent touch sensor during a swipe gesture, where the touch sensors sense the swipe gesture from beginning to end of the swipe gesture), 
wherein the sensor meets the condition when it is determined that at least one of the associated other sensors is being touched by the user's finger (see [0071] (“a swipe gesture on the touch sensor”), no touch is sensed by the touch sensor when an adjacent touch sensor senses the user’s finger as the finger moves from one touch sensor to an adjacent touch sensor during a swipe gesture, and [0073] (“the input device 140 can include multiple touch sensors (not shown) of varying sizes, areas, and locations as required”)),
the processor further performing a process of calibrating a sensor found to meet the condition (FIG. 3 and [0063]).  
	


However, it is noted that Zanone does not teach:
wherein the sensor meets the condition when it is determined that at least one of the associated other sensors is being touched by the user's finger at a same time as the sensor being tested for the condition corresponds to a different operation.
	Li teaches:
wherein a sensor (FIGs. 2 and 16 and [0056], “a sensor” is a touch sensor that senses a beginning of a swipe gesture (e.g., a touch sensor corresponding to where the arrows cross in FIG. 2))
meets a condition (see [0137], “a condition” of a touch input is not sensed)
when at least one of associated other sensors (see FIGs. 1 and 16 and [0137], “other sensors” are touch sensors adjacent to the touch sensor, and “associated” in that all of the touch sensors sense a swipe operation from beginning to end of the swipe operation)
is being touched (see [0137])
by a user's finger (see [0137])
at a same time as the sensor corresponds to a different operation (see FIGs. 2 and 16 and [0137], “different operation” is equated to a downward swipe command, where the “other sensors” correspond to left, right, and upward swipe commands).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the controller apparatus taught by Zanone to include: the features taught by Li, such that Zanone teaches: wherein the sensor meets the condition when it is determined that at least one of the associated other sensors is being touched by the user's finger at a same time as the sensor being tested for the condition corresponds to a different operation (sensor meets the condition and associated other sensors, where the sensor and associated other sensors correspond to a swipe gesture of Zanone combined with the sensor meets a condition and associated other sensors, where the sensor and associated other sensors correspond to different swipe operations of Li), in order to enable a user to input different commands corresponding to a direction of a swipe input.

	Regarding claim 8, this claim is rejected under similar rationale as claim 2 above.
However, it is noted that:
	claim 2 recites a “determination section” whereas claim 8 recites a “processor”, 
which is also taught by Zanone (FIG. 2 and [0049] (“the control circuit 210 comprises one or more microprocessors (µCs) and is configured to control the operation of system 200”), “a processor” is equated to “control circuit 210”).

	Regarding claim 9, this claim is rejected under similar rationale as claim 3 above.
However, it is noted that:
	claim 3 recites a “determination section” whereas claim 9 recites a “processor”, 
which is also taught by Zanone (FIG. 2 and [0049] (“the control circuit 210 comprises one or more microprocessors (µCs) and is configured to control the operation of system 200”), “a processor” is equated to “control circuit 210”).

	Regarding claim 10, this claim is rejected under similar rationale as claim 4 above.
	However, it is noted that:
		claim 4 recites a “calibration section” whereas claim 10 recites a “processor”,
which is also taught by Zanone (FIG. 2 and [0049] (“the control circuit 210 comprises one or more microprocessors (µCs) and is configured to control the operation of system 200”), “a processor” is equated to “control circuit 210”).

	Regarding claim 11, this claim is rejected under similar rationale as claim 7 above.
	However, it is noted that:
claim 7 recites “A controller apparatus” whereas claim 11 recites “A method of controlling a controller apparatus”,
which is also taught by Zanone (FIGs. 1, 3, and 5B, [0047], “a controller apparatus” is equated to “input device 140”, [0059], and [0061]-[0063]).

	Regarding claim 12, this claim is rejected under similar rationale as claims 7 and 11 above.
	However, it is noted that:
claim 7 recites “A controller apparatus” and claim 11 recites “A method of controlling a controller apparatus” whereas claim 12 recites “A non-transitory, computer readable storage medium containing a computer program for a controller apparatus, the computer program for the controller apparatus, when executed by a processor, causes the processor to carry out actions”).
	Zanone teaches:
A non-transitory, computer readable storage medium containing ([0007])
a computer program for ([0007], “a computer program” is equated to “computer-readable instructions”)
a controller apparatus (FIG. 1 and [0047], “a computer apparatus” is equated to “input device 140”), 
the computer program for the controller apparatus, when executed by a processor ([0007] and [0049] (“the control circuit 210 comprises one or more microprocessors (µCs) and is configured to control the operation of system 200”), “a processor” is equated to “control circuit 210”), 
causes the processor to carry out actions ([0007]).

Regarding claim 13, Zanone as modified by Li teaches:
The controller apparatus according to claim 1, wherein a user's finger is determined to be touching a sensor when a signal output value of the sensor exceeds a threshold value (Zanone: [0054] (“A touch sensor may be configured to detect at least one of changes in the received signal, the presence of a signal, or the absence of a signal. ”), “a threshold value” is a threshold value for sensing a touch input, and [0061], see also [0070] (“input gesture detection thresholds”)).

	Regarding claim 14, Zanone as modified by Li teaches:
The controller apparatus according to claim 1, wherein a spacial displacement S of a user's finger from a sensor is used to determine whether the user's finger is touching the sensor (Zanone: see [0054] (“A touch sensor may be configured to detect at least one of changes in the received signal, the presence of a signal, or the absence of a signal…. Touch sensors may be configured to detect the presence of an object at a distance from a reference zone or point, contact with a reference zone or point, or a combination thereof.”) and [0061] (“the touch sensor may detect the proximity of a user input device (e.g., finger or stylus), or a direct touch to the touch sensor. ”)).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zanone in view of Li, in further view of Drake et al. in US 2017/0031521 A1 (hereinafter Drake).

Regarding claim 6, Zanone as modified by Li teaches:
The controller apparatus according to claim 1.  
	However, it is noted that Zanone as modified by Li, as particularly cited, does not teach:
further comprising: 
a recording section configured to record a history of output from each of the plurality of sensors, wherein 
the condition for use by the determination section is based on the history of the output from the sensors.
Drake teaches:
a recording section ([0069], “a recording section” is equated to “memory 306”)
configured to record ([0069])
a history of output from ([0069], “a history of output” is equated to “previously determined baselines”)
a sensor ([0069] and [0090]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the control apparatus taught by Zanone as modified by Li, as particularly cited, to include: the features taught by Drake, such that Zanone as modified teaches: further comprising: a recording section configured to record a history of output from each of the plurality of sensors (plurality of sensors taught by Zanone as modified combined with the recording section taught by Drake), wherein the condition for use by the determination section is based on the history of the output from the sensors (the condition for use by the determination section taught by Zanone as modified combined with the recording section and history of the output a sensor taught by Drake), in order to “sense[]… signals indicating the presence of… one or more input objects….”  (Drake: [0090]).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zanone in view of Li, in further view of Holman et al. in US 2018/0267653 A1 (hereinafter Holman), and in further view of Wang et al. in US 2015/0138124 A1 (hereinafter Wang).

Regarding claim 15, Zanone as modified by Li teaches:
The controller apparatus according to claim 14.
	However, it is noted that Zanone as modified by Li, as particularly cited, does not teach:
wherein S is determined based on the formula S = (V - D2)/(D1 - D2) where V is a signal output value from the sensor, D1 is a threshold value used to indicate that the finger is touching the sensor, and D2 is a threshold value used to indicate that the finger is sufficiently distant from the sensor.
Holman teaches:
wherein S is determined based on normalized values ([0280] and [0286]), 
where V is a signal output value from a sensor ([0280]), 
D1 is a threshold value used to ([0280], “a threshold value” of 0)
indicate that a finger is touching the sensor ([0280] and [0286]), and 
D2 is a threshold value used to ([0280], “a threshold value” of 1)
indicate that the finger is sufficiently distant from the sensor ([0280] and [0286]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the spacial displacement taught by Zanone as modified by Li, as particularly cited, to include: the features taught by Holman, in order to determine the distance of a finger above a touch sensor (Holman: [0280] and [0286]).
	However, it is noted that Zanone as modified by Li and Holman, as particularly cited, does not teach:
wherein S is determined based on the formula S = (V - D2)/(D1 - D2),
but it would have been obvious to one of ordinary skill in the art to modify the spacial displacement taught by Zanone as modified by Holman to include the claimed feature because the formula for normalization of values is well-known.
	For example, Wang teaches:
the formula S = (V - D2)/(D1 - D2) ([0106] – where “p”, “Pin”, “Pmin”, and “Pmax” in Wang correspond to “S”, “V”, “D2”, and “D1”, respectively).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the spacial displacement taught by Zanone as modified by Li and Holman, as particularly cited, to include: the features taught by Wang, such that Zanone as modified teaches: the claimed features, in order to normalize a value.  (Wang: [0106]).

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zanone in view of Li, in further view of Nietfeld et al. in US 2020/0276497 A1 (hereinafter Nietfeld).

Regarding claim 16, Zanone as modified by Li teaches:
The controller apparatus according to claim 13.  
	However, it is noted that Zanone as modified by Li, as particularly cited, does not teach:
wherein calibration is only performed on the sensor when it is determined that the one or more of the associated other sensors is being touched by the user's finger.
	Nietfeld teaches:
wherein calibration is ([0023] and [0047], see also [0019], [0026] and [0029])
only performed on a sensor (see FIG. 6, [0023], [0042], “a sensor” is equated to a capacitive pad 602, [0046] (“the user… hovers certain fingers above the controller 100”), and [0047] (“the grip of the user may change or other factors may affect values of the proximity data….To accurately sense finger position, the controller 100 may continuously calibrate the proximity sensor 600 based on the detected capacitance values.”))
when it is determined that one or more of associated other sensors is (FIG. 6, [0018], “associated” in that the sensor and associated other sensors sense a hand gesture, and [0046], “other sensors” is equated to “capacitive pads 602” other than the sensor (capacitive pad 602))
being touched by a user's finger ([0018], [0046] (“the user grips the controller 100 with certain fingers”), and [0047]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify calibration taught by Zanone as modified by Li, as particularly cited, to include: the features taught by Nietfeld, such that Zanone as modified teaches: the claimed features, in order to “accurately sense finger position.”  (Nietfeld: [0047]).

Regarding claim 19, Zanone as modified by Li teaches:
The controller apparatus according to claim 1, further comprising:
a grip part (Zanone: FIGs. 1 and 5B, [0047], and [0071] (“input device… lifted off of the surface”), “a grip part” is equated to a grip part corresponding to controller apparatus 140 part gripped by a user in lifting the controller apparatus 140). 
	However, it is noted that Zanone as modified by Li, as particularly cited, does not teach:
a fixing implement;
wherein the plurality of sensors includes a first set of sensors and a second set of sensors, 
wherein the first and second set of sensors are arranged in a matrix of rows and columns along the grip part and the first set of sensors are positioned in a column adjacent to the second set of sensors in such a manner as to always be in contact with roots of the user's fingers when the user grips the grip part while fastening his or her hand with the fixing implement.
Nietfeld teaches:
a fixing implement (FIGs. 1-4, [0031], “a fixing implement” is equated to “a hand retainer 120”, [0033], [0035], and [0036]);
wherein a plurality of sensors includes (FIG. 6 [0042], “a plurality of sensors” is equated to “a plurality of capacitive pads 602”)
a first set of sensors and ([0045] (“The capacitive pads 602… may be arranged into… sets… or groups 610.”), “a first set of sensors” is equated to a first set of “capacitive pads 602”)
a second set of sensors ([0045] (“The capacitive pads 602… may be arranged into… sets… or groups 610.”), “a second set of sensors” is equated to a second set of “capacitive pads 602”), 
wherein the first and second set of sensors are arranged in a matrix of rows and columns along (FIG. 6 and [0045] (“The capacitive pads 602… may be arranged into rows, columns, a grid…. [I]n some embodiments, the capacitive pads 602… may comprise a grid with substantially equally spacing therebetween.”))
a grip part and (FIGs. 1-4 and [0044], “a grip part” is equated to “handle 112”)
the first set of sensors are positioned in a column adjacent to the second set of sensors in (see FIG. 6 and [0045])
such a manner as to always be in contact with roots of a user's fingers when the user grips the grip part (see FIGs. 1-4 and 6, [0032]-[0035], [0044], and [0045])
while fastening his or her hand with the fixing implement (see FIGs. 1-4 and 6, [0033], and [0035]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the controller apparatus taught by Zanone as modified by Li, as particularly cited, to include: the features taught by Nietfeld, such that Zanone as modified teaches: the claimed features, in order to “accurately sense finger position.”  (Nietfeld: [0047]).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zanone in view of Li, in further view of Land et al. in US 2008/0158174 A1 (hereinafter Land).

Regarding claim 17, Zanone as modified by Li teaches:
The controller apparatus according to claim 1.
	However, it is noted that Zanone as modified by Li, as particularly cited, does not teach:
wherein the calibration process includes storing a detected signal value output from the sensor as a value representative of the state of the sensor not being touched by the user's finger.
	Land teaches:
a calibration process includes ([0001] and [0012])
storing a detected signal value output ([0001] and [0012], “a detected signal value” is equated to a no-touch sensor output value)
from a sensor as ([0001] and [0012], a “sensor” is equated to a touch sensor)
a value representative of a state of the sensor not being touched by a user's finger ([0001] and [0012]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the calibration process taught by Zanone as modified by Li, as particularly cited, to include: the features taught by Land, such that Zanone as modified teaches: the claimed features, in order to provide uniform sensor panel response and to avoid corrupting baseline values by objects touching a sensor panel.  (Land: [0001] and [0012]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zanone in view of Li, in further view of Sugawa et al. in US 2021/0061194 A1 (hereinafter Sugawa).

Regarding claim 18, Zanone as modified by Li teaches:
The controller apparatus according to claim 1.
	However, it is noted that Zanone as modified by Li, as particularly cited, does not teach:
wherein a management table defines which sensors are linked to the condition.
	Sugawa teaches:
wherein a management table (FIG. 5 and [0078])
defines which sensors are (FIG. 5 and [0078])
linked to a condition (FIG. 5, [0078], and [0079], e.g., SENSORs 1A-D are linked to MODE 1 (a condition)).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the controller apparatus taught by Zanone as modified by Li, as particularly cited, to include: the features taught by Sugawa, such that Zanone teaches: wherein a management table defines which sensors are linked to the condition (sensors and condition taught by Zanone as modified modified by the management table, sensors, and condition taught by Sugawa), because such a modification is based on the use of known techniques to improve similar devices in the same way.  More specifically, the controller apparatus taught by Sugawa ([0073]) is comparable to the controller apparatus taught by Zanone as modified by Li because they are both controller apparatuses that control an operation mode of an apparatus.  Therefore, it is within the capabilities of one of ordinary skill in the art to modify the controller apparatus taught by Zanone as modified by Li, as particularly cited, to include: the features taught by Sugawa, with the predictable result of correlating sensors with an operation mode.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zanone in view of Li, in further view of Holman, in further view of Wang, and in further view of Nietfeld.

Regarding claim 20, Zanone as modified by Li, Holman, and Wang teaches:
The controller apparatus according to claim 15.
However, it is noted that Zanone as modified by Li, Holman, and Wang, as particularly cited, does not teach:
wherein the calibration section calibrates the sensor by setting a currently detected signal output value V as the threshold value D2.
Nietfeld teaches:
wherein a calibration section (see [0047], see also [0019], [0026] and [0029], “a calibration section” is a section that performs calibration)
calibrates a sensor by (FIG. 6 and [0042], “a sensor” is equated to a capacitive pad 602)
setting a currently detected signal output value as ([0046])
a threshold value (see [0023] (“continuously decay the minimum capacitance value towards the detected capacitance values”), [0042], [0150], and [0151], e.g., decay the minimum capacitance value of a currently detected signal output value of the capacitive pad 602 until it is set as a threshold value, see also [0017]-[0022], [0026]-[0029], and [0045]-[0049]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the calibration section taught by Zanone as modified by Li, Holman, and Wang, as particularly cited, to include: the features taught by Nietfeld, such that Zanone as modified teaches: the claimed features, in order to “accurately sense finger position.”  (Nietfeld: [0047]).


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to K. Kiyabu whose telephone number is (571) 270-7836.  The examiner can normally be reached Monday to Thursday 9:00 A.M. - 5:00 P.M. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in the U.S. or Canada) or (571) 272-1000.

/K. K./
Examiner, Art Unit 2626

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        05/04/2022B